Title: To James Madison from John Nicholas, 4 May 1813
From: Nicholas, John
To: Madison, James


Dear Sir
4 May 1813.
I fear when you see a second letter so soon that you will think yourself illy requited for your attention to the first, but like most zealots I attach so much consequence to the subject which presses upon my mind that I am not to be deterred by any common apprehension.
I have seen with much anxiety the backwardness and unwillingness of Congress to enter upon the subject of taxation and my fears have run with the hopes of our enemy that the want of money might oblige us to give up the contest with them. The schemes of taxation have been temporizing too, calculated from their diminutiveness and expensiveness to disappoint the expectation from them. At a time like this we should avail ourselves of the universal admission of the necessity for ta⟨xa⟩tion and of the unwillingness in all classes to bear burthens to select some article of ge⟨n⟩eral consumption for the subject of taxation, g⟨ivi⟩ng encouragements to it at the same which […] satisfy those immediately concerned in […] Such an article we have and perhaps ⟨no⟩ ⟨co⟩untry of such extent coul⟨d⟩ furnish an article ⟨a⟩ffording an opportunity for so uniform taxa⟨tio⟩n as that of distilled spirits in the United Sta⟨tes⟩. I see no difficulty of drawing all the revenue we want from this article and at the same time benefiting almost every class of our people. In doing it you have nothing to encounter but the prejudice which will immediately yield to a sense of interest and the danger of crushing the distiller before the trade has regulated itself, which is to be guarded against by making the imposition gradual and by giving indulgence (in time) for the first collection—heretofore the excise operated as a tax on the agriculture of the whiskey country—when it was laid whiskey was a despised article which could not have been forced into use without great discontent and indeed nothing was done by govt. but to guard against a depression of it—now i⟨t⟩ ⟨is⟩ more familiar and experience has prove⟨n⟩ ⟨in⟩ all quarters of the Union that it has properties ⟨whi⟩ch are almost sure to give it a preferenc⟨e⟩ ⟨with⟩ a little use. And now I would propos⟨e⟩ ⟨that⟩ govt. act upon an avowed system of […] foreign spirits from a competition with […] ⟨su⟩ppose this might meet with some opposition, […] taste of the seaboard but that will be qu[…] their fears of direct taxes and I do not ⟨doubt⟩ ⟨b⟩ut it might injure the market for som⟨e⟩ […] New England peddling articles to cut rum […] it would be most likely to fall on the Is⟨lands⟩ ⟨th⟩emselves, who wd. be obliged to give better articles when rum was not current—molasses would be in increased demand and would probably make amends as it would be a subject of manufacture after it came here. All parts of the grain country would feel the benefit of such a regulation—the frontier places would be enabled to transport their grain (in whiskey) to the sea board at a small expence and from the diminution of the quantity of grain for exportation the exporters would find sufficient demand in the coasting and West India trade for all the surplus—these considerations ought to have great weight with the upland & lowland people when they consider that these taxes are to continue after peace for the purpose of discharging the war debt. The exploits of our se⟨a⟩men have made a convert of me to a naval establishment, being convinced that it is ⟨not⟩ now a hopeless business to begin a force ⟨in⟩ the face of the navy of G.B and that while ⟨form⟩ing it will not put us into a state of p[…] to that nation, which I have not only consi⟨dered⟩ as the probable effect but as really the d[…] of it. My wish to see a navy to a certain ⟨exten⟩t undertaken makes me more anxious fo⟨r⟩ ⟨a⟩ bargain between government & whiskey beca⟨use⟩ it is very certain that great expences (excep⟨t⟩ ⟨on⟩ pressing occasions) must be defrayed by indirect taxation—here you see another change in my opinions, but it grows out of the first. I formerly thought that we had little else to do but keep down expence and direct taxes are excellent things for that—now I believe that we shd. have navy enough to exclude the armed ships of all nations from our coast, and wish as soon as we can get 10 ships of the line and 20 frigates and thre⟨e⟩ or four defensible harbours that we should declare an intention of capturing all vessels of war which hover on our coasts for the purpose of cruising. My op⟨i⟩nion on the subject of direct taxes is also somewha⟨t⟩ changed by becoming acquainted with more of the United States—every body must be satisfied fr⟨om⟩ former trial that in no part of the U.S. can it b⟨e⟩ made to afford much re⟨ve⟩nue and a small one will be eaten up by the ⟨ex⟩pences especially if it is attempted to cure the […] us inequalities that must always exist in […] ⟨a⟩ssessment. The objectio⟨n⟩ to making unproducti⟨ve⟩ ⟨prope⟩rty the subject of taxation which will every ⟨where⟩ have great force has prodigious force in the ⟨new⟩ ⟨s⟩ettlements of the U.S. The course of busin⟨ess⟩ ⟨has⟩ been and still continues in new settlemen⟨ts⟩ ⟨like⟩ this. Hardy young men without property ⟨contract⟩ for 50 or 100 Acres of land depending u⟨pon⟩ their labour for mak⟨ing⟩ it theirs—their impro⟨vements⟩ are ample security to the owners and un⟨less⟩ ⟨they⟩ are unfortunate in their health or the […]ea they get thro’ their contracts with some d⟨isapp⟩ointments as to time but this is always calculated on and borne by those with whom they contract—in the course of their undertaking there is scarcely any who from ill health bad crops and the expences of maintaining their families are not sunk so low as to be crushed by the smallest addition. You will see how often the bed & cow (almost the only moveable of these people) would have to come to sale if they had to pay much tax on their land and you can easily judge of the effect on the standing of govt. with the people where such sacrifices are frequent. I verily believe that this mode of taxation ought not to be resorted to but from dire necessity and I do not believe any such exists. I have never spoken to a man in this country on the subject of excise who is not satisfied that it might be laid on the terms I have mentioned. I mentioned it to a County Convention held during the election struggle and without objection they recommen⟨ded⟩ it to the people to chuse delegates to consider of a ⟨me⟩morial to Congress on the subject and I have no ⟨doub⟩t but one would have been forwarded proposing […] the great subject of taxation on the terms I have […]ied but that so early ⟨a⟩ day was fixed for […]ing, in order to be ready ⟨f⟩or the sitting of Cong⟨ress⟩ and the people had spent so much time ⟨on⟩ ⟨the⟩ Election that there was a disappointment in their […]ing in their towns, but this is no censure of ⟨the⟩ ⟨p⟩roject, for the object of the meetings was not ⟨kn⟩own having been studiously concealed that a half vie⟨w⟩ ⟨of⟩ the subject might not operate injuriously on the election.
I will not apologize for giving you this trouble, because I am satisfied that local information is necessary for govt. and that, although all of it ought to be received with more or less distrust it can only be on such information that Govt. can act in the case contemplated. I know too my desire to render service to my country and that I have no personal views to deceive me and therefore I will venture to commit my reflections to you to go for what they are worth. I can truly assure that I wish heartily that your honour as well as the good of the country may be the fruit of public measures and that I consider it but a just reward of a life of patriotic exertion. I am with very great respect yr. mo. ob. st
John Nicholas
I think that an excise ⟨s⟩hould not exceed 12½ Cents at the beginnin⟨g⟩ but that it might be doubled the second y⟨ear⟩.
 